Exhibit 10.4

 

EXECUTION VERSION

 

*Certain identified information has been excluded from this exhibit because it
is
both (i) not material and (ii) would be competitively harmful if publicly
disclosed.
The redacted confidential portions of the exhibit are marked by [***].

 

AGREEMENT OF PURCHASE AND SALE

 

BY AND BETWEEN

 

Postal Realty LP

 

and

 

HB BARWICK, INC.

 

Date: July 16, 2019

 

 

 

 

 

 

 

 

 

 

 

AGREEMENT OF PURCHASE AND SALE

 

This AGREEMENT OF PURCHASE AND SALE (this “Agreement”), is made and entered into
this 16th day of July, 2019 (the “Effective Date”), by and between HB Barwick,
Inc., a North Carolina Corporation (“Seller”), and Postal Realty LP, a Delaware
Limited Partnership (“Purchaser”).

 

ARTICLE I.

 

SALE AND PURCHASE OF THE PROPERTY

 

1.01 Agreement to Sell and Convey. Seller hereby agrees to sell and convey to
Purchaser, and Purchaser hereby agrees to purchase from Seller, subject to the
terms and conditions hereinafter set forth, (a) that certain real property being
described on Exhibit “A” attached hereto and made a part hereof for all
purposes, and all rights and appurtenances pertaining thereto including, without
limitation, (i) all right, title and interest of Seller in and to adjacent
streets, roads, alleys and rights-of-way, and any awards made or to be made in
connection therewith, (ii) all rights of Seller in and to all easements
appurtenant to or benefiting such parcels of land, (iii) all development rights,
air rights, water rights and mineral rights and interests pertaining to such
land, (iv) all strips and gores of land lying adjacent to such land
(collectively, the “Land”), (b) all buildings, fixtures and improvements located
on the Land (collectively, the “Improvements”), (c) all furniture, fixtures,
equipment, machines, apparatus, supplies and personal property of every nature
and description and all replacements thereof now owned by Seller and located in
or on the Land and the Improvements, including, all of the right, tite and
interest of Seller in and to any and all intangible personal property related to
the Land and the Improvements, including, without limitation, all trade names
and trademarks associated with the Land and the Improvements, (collectively, the
“Personal Property”), but expressly excluding any personal property of USPS
(hereinafter defined), and (d) the Land, the Improvements, the Personal
Property, the Lease (as hereinafter defined), the Warranties (as hereinafter
defined) and all such other rights, interests and properties are collectively
called the “Property”.

 

1.02 Purchase Price. The purchase price (the “Purchase Price”) to be paid by
Purchaser for the Property shall be FOUR MILLION FOUR HUNDRED FORTY-FOUR
THOUSAND FIVE HUNDRED SIXTY - ONE AND 41/100 DOLLARS ($4,444,561.41). It is the
intent of the parties that such transaction be treated as a sale unless
otherwise permitted by applicable law. The Purchase Price shall be paid by
delivery of immediately available funds to the Title Company (as hereinafter
defined) at the Closing (as hereinafter defined).

 

1.03 Earnest Money Deposit. For the purpose of securing the performance of
Purchaser under this Agreement, within seven (7) business days after the
Effective Date, Purchaser shall deliver to First American Title Company
Attn: ___________ (the “Title Company”), an earnest money deposit in the amount
of Ten Thousand and No/100 Dollars ($10,000.00) (the “Escrow Deposit”). The
Escrow Deposit shall be held and disbursed by the Title Company in accordance
with the terms of this Agreement. At the Closing, the Escrow Deposit shall be
combined with the balance of the Purchase Price and delivered to Seller by the
Title Company.

 

1.04 Inspection Period.

 

a. Purchaser shall have a period of [***] days after Purchaser’s receipt of the
documents described in Section 1.04(b) below (such period being called the
“Inspection Period”) within which to make all inspections and investigations
desired by Purchaser with respect to the Property. If, within the Inspection
Period, Purchaser determines that it does not desire to purchase any or all
Properties listed on Exhibit “A” for any reason, or for no reason, Purchaser
shall have the right to terminate this Agreement, in whole or in part, by
written notice delivered to Seller and the Title Company prior to 5:00 p.m., New
York City time, on the final day of the Inspection Period and upon any such
termination, the Escrow Deposit shall be immediately delivered to Purchaser and
this Agreement shall be of no further force and effect. If Purchaser eliminates
individual properties, the purchase price shall be decreased in accordance with
the purchase price allocated on Exhibit “A”.

 

1

 

  

b. Within three (3) days after the Effective Date, Seller shall, at its sole
cost and expense, deliver or make available to Purchaser the following, to the
extent in Seller’s possession:

 

(i) Copies of Seller’s owner title policy for the Property, existing survey of
the Property, any and all engineering, structural, termite, property condition,
soil or environmental reports relating to the Property and any plans and
specifications or other architectural drawings for the Property which are in the
possession or under the control of Seller;

 

(ii) Copies of all pleadings and other documents relating to any action, suit or
proceeding involving Seller or the Property and which is currently pending;

 

(iii) A copy of each agreement between Seller and a third party pursuant to
which such third party provides goods or services to or with respect to the
Property and all amendments thereto (collectively, the “Service Contracts”);

 

(iv) A list of all contractors and vendors (with phone numbers) that have been
servicing the Property the past three (3) years, and copies of any accepted
proposals for work completed in the past three (3) years with confirmation the
work was completed and paid for;  

 

(v) Copies of all bonds, guarantees and warranties relating to the Property
(collectively, the “Warranties”) currently existing or recently expired (within
5 years);

 

(vi) Copies of the real estate property tax and utility bills applicable to the
Property for the past thirty-six (36) months;

 

(vii) Copies of all existing or recently expired extended coverage insurance
policies, comprehensive general liability insurance policies, and any other
insurance binders and paid invoices pertaining to the Property, including but
not limited to a copy of the Insurance Loss Run Statement, or the ability for
Seller’s insurance company to provide to Purchaser;

 

(viii) Copies of the fully executed lease and all amendments thereto (the
“Lease”) with the United States Postal Service (“USPS” or sometimes referred to
herein as the “Tenant”);

 

(ix) Copies of any correspondence to and from the USPS or their agents for the
past 5 years;

 

(x) Copy of a 1099 from USPS for the current year;

 

(xi) Building plans or blueprints;

 

(xii) Copies of Seller’s formation and organizational documents; and

 

(xiii) Copies of the books and records maintained in connection with the
ownership, management and operation of the Property, Seller’s signed tax return
(or Schedule E), the income and expense statement, cash flow and other financial
statements of Tenant, and the operating statements prepared by or on behalf of
Seller with respect to the Property for the past 36 months, including rent, real
estate taxes, real estate tax reimbursements, insurance claims, utilities,
repairs and maintenance. Purchaser and its agents and representatives shall be
entitled to enter upon the Property for inspection, studies, testing and
examination prior to the Closing. Without limitation of the foregoing, Seller
shall make available to Purchaser at the Property all files of Seller containing
correspondence relating to the Lease, the Service Contracts, the Personal
Property and any other matters relating to the Property.

 

c. From and after the Effective Date, Purchaser shall have the right to deliver
a written notice to Seller directing Seller to terminate one (1) or more of the
Service Contracts prior to the Closing (such notice being called the “Service
Contract Termination Notice”). If Purchaser delivers the Service Contract
Termination Notice to Seller, the Service Contracts described therein shall be
terminated by Seller at or prior to the Closing and at Purchaser’s sole cost and
expense.

 

2

 

 

d. In addition to the materials to be provided by Seller pursuant to Section
1.04(b) above, from and after the Effective Date, Seller shall immediately
deliver to Purchaser any and all new documentation that may come into Seller’s
possession or knowledge from and after the Effective Date related to the
Property, the Lease, the Service Contracts, and any other new leases or renewals
of Lease or Service Contracts, including, without limitation, lease proposals,
notice letters, letters of intent and any other writing related to the
foregoing. During the pendency of this Agreement, Seller shall not execute any
contracts, leases or any other agreements relating the Property or the Tenant
without Purchaser’s consent, which consent shall not be unreasonably withheld,
delayed or conditioned.

 

e. The Property shall be sold and conveyed on an “AS IS, WHERE IS” basis and in
its present condition; however, only to the extent not handled by Tenant, Seller
shall ensure that (1) all mechanical systems shall be in working order,
including but not limited to, heating, air conditioning and electricity, (2) the
Property shall be delivered free from leaks, and (3) the outside of the Property
shall be maintained in its current condition.

 

ARTICLE II.

 

SURVEY AND TITLE COMMITMENT; PERMITTED EXCEPTIONS

 

2.01 Preliminary Title Report. Purchaser, at Purchaser’s sole cost and expense,
shall cause the Title Company to issue and deliver to Purchaser a title
commitment, update or abstract issued by the Title Company, accompanied by a
legible copy of all recorded documents affecting the title to the Property and
which would constitute encumbrances, restrictions, reservations or easements
against the Property at the Closing (collectively, the “Title Commitment”).
Within twenty (20) days after the Effective Date, Purchaser shall deliver
written notice to Seller if the condition of title to the Property as set forth
in Title Commitment [***] described in Section 2.02 below is not satisfactory to
Purchaser (such notice being called the “Objection Notice”). Within seven (7)
days of Seller’s receipt of the Objection Notice, Seller shall respond to
Purchaser in writing (the “Seller’s Reply”) whether or not Seller will attempt
to or can cure the unsatisfactory conditions to title. If Seller agrees to cure
the unsatisfactory condition of title, such cure shall occur, if possible, prior
to the Closing Date. However, if Seller is unwilling or unable to cure
Purchaser’s objections as indicated in Seller’s Reply, then Purchaser, within
seven (7) days of the receipt of Seller’s Reply, may elect to either (a)
terminate this Agreement and receive a refund of the Escrow Deposit, or (b)
proceed with the Closing without any reduction in the Purchase Price.

 

2.02 [***]

 

2.03 Environmental Report. At the completion of the Inspection Period, but prior
to Closing, Purchaser shall order a preliminary Environmental Report or a Phase
I Environmental Report at Purchaser’s sole discretion. If such report presents
an environmental issue, Purchaser may cancel this Agreement at any time,
including after the Inspection Period.

 

ARTICLE III.

 

CLOSING

 

3.01 Closing Date. The consummation of the transactions contemplated by this
Agreement (the “Closing”) shall take place in the offices of the Title Company
via mail within thirty (30) days after the expiration of the Inspection Period
(such date being called the “Closing Date”), time being of the essence.

 

3.02 Seller’s Obligations at Closing. At the Closing, Seller shall do the
following:

 

a. Execute, acknowledge, and deliver to Purchaser a Postal Service Form
“Certificate of Transfer of Title to Leased Property and Lease Assignment and
Assumption”, along with (i) originals of the Lease and any amendment, and (ii) a
rent roll for the Property dated as of the Closing Date (only if there is more
than one tenant) and made a part hereof for all purposes and certified by Seller
to be true, correct and complete in all material respects.

 

3

 



 

b. Execute, acknowledge, and deliver to Purchaser a special or limited warranty
deed (or its local equivalent), as is customary for commercial transactions in
the jurisdiction where the Land is located (the “Deed”) conveying the Land and
the Improvements to Purchaser, subject only to the exceptions approved by
Purchaser during its review of the Title Commitment (the “Permitted
Exceptions”). The legal description of the Land conveyed by the Deed shall match
the legal description of the Land shown on the Survey, the USPS lease and the
tax plat map, and if same is not possible, then such differences must be
reconciled prior to Closing Date, provided that any title warranties from Seller
in the Deed shall be limited to the Property as described in the deeds conveying
the Property to Seller.

 

c. Execute and deliver to the Title Company a certification of non-foreign
status of Seller pursuant to Section 1445 of the Internal Revenue Code of 1986,
as amended.

 

d. Execute and deliver an affidavit that there will be no unpaid bills or claims
for labor performed or materials furnished, or contracted to be performed or
furnished, upon the Property and to Seller’s actual knowledge that no
environmental conditions exist.

 

e. Deliver such organizational and authority documents of Seller as the Title
Company may reasonably require in connection with the Closing.

 

f. Execute and deliver such other documents as the Title Company may reasonably
require in connection with the Closing including, without limitation, a closing
statement, all transfer tax and conveyance documents and forms, and one (1) or
more accurate affidavits regarding debts, liens and possession of the Property.

 

g. Cooperate in the furnishing and delivery by the Title Company to Purchaser,
at the sole cost of Purchaser and at Purchaser’s discretion, an ALTA owner
policy of title insurance issued by the Title Company insuring fee simple title
to the Property in Purchaser in a face amount equal to the Purchase Price, and
containing no exceptions other than the Permitted Exceptions and including such
endorsements as may be specified by Purchaser at Purchaser’s sole expense
(collectively, the “Policy”).

 

h. Deliver to Purchaser all keys or other access devices in the actual
possession of Seller to all locks located in the Property.

 

i. Deliver to Purchaser originals, or, if any originals are not in Seller’s
actual possession copies, certified as being true, correct and complete in all
material respects, of the Lease, the Service Contracts, the Warranties, and all
plans, governmental approvals, licenses, permits, and other contracts and
agreements relating to the ownership and operation of the Property.

 

j. Deliver to Purchaser copies of the complete building file and all books and
records pertaining to the operation of the Property in the actual possession of
Seller.

 

3.03 Purchaser’s Obligations at Closing. Contemporaneously with the performance
by Seller of its obligations set forth in Section 3.02 above, Purchaser shall do
the following at the Closing:

 

a. Pay to Seller (or cause the Title Company to pay to Seller) the Purchase
Price as provided in Section 1.02 above.

 

b. Deliver such organizational and authority documents of Purchaser as the Title
Company may reasonably require in connection with the Closing. 

 

4

 

 

c. Execute and deliver such other documents as the Title Company may reasonably
require in connection with the Closing including, without limitation, a closing
statement.

 

3.04 [***]

 

3.05 Conditions to Purchaser’s Obligations. Purchaser’s obligation to purchase
the Property under this Agreement is subject to the satisfaction of each of the
following conditions, any of which may be waived in whole or in part only in
writing by Purchaser at or prior to the Closing Date:

 

a. Seller shall have delivered to the Title Company the items described in
Section 3.02 above and shall otherwise have performed its obligations under
Section 3.02 above.

 

b. There shall be no breach of any of Seller’s representations and warranties or
covenants set forth in Article IV below as of the Closing Date.

 

c. Purchaser shall not have terminated this Agreement in accordance with
Sections 1.04 or 2.01 hereof.

 

d. Intentionally deleted

 

e. Title to the Property shall be fee simple marketable title. In the event the
title to the Property should prove to be unmarketable due to circumstances that
occurred after the process set forth in Section 2.01 had elapsed, then Purchaser
reserves the further right to object to, and Seller reserves the right to cure,
the newly discovered unmarketable condition. If the unmarketable condition of
title cannot be or is not cured by Seller, then Purchaser shall have a right to
terminate the Agreement or to purchase the Property without a reduction in the
Purchase Price.

 

f. Seller affirms that (i) the Lease is in full force and effect, (ii) there is
no default by Tenant under the Lease nor has there been notice or demand for its
cancellation, (iii) that USPS is occupying the Property and is paying rental due
under the Lease, and (iv) there is no outstanding maintenance on the Property.

 

In the event any of such conditions are not satisfied or waived by Purchaser in
writing, Purchaser shall have the right to terminate this Agreement by written
notice to Seller and upon any such termination the Escrow Deposit shall be
refunded to Purchaser.

 

3.06 Prorations. The following items shall be prorated between Seller and
Purchaser (with Purchaser deemed to be holding title as of the Closing Date):

 

a. All ad valorem and other real estate taxes with respect to the Property
(collectively, the “Taxes”) shall be prorated as of 12:01 a.m. on the Closing
Date. If the Closing shall occur before the tax rate is fixed for the then
current year, the apportionment of the Taxes shall be made upon the basis of the
tax rate for the immediately preceding tax year applied to the latest assessed
valuation of the Property. Within thirty (30) days after the actual amount of
the Taxes for the year in which the Closing occurs are determined, Seller and
Purchaser shall adjust the proration of the Taxes and Seller or Purchaser, as
the case may be, shall pay to the other any amount required as a result of such
adjustment. All unpaid taxes and taxes assessed against the Property for prior
years due to a change in use or ownership of the Property shall be paid by
Seller. Notwithstanding the foregoing, there will be no proration of taxes
between the parties pursuant to this provision for which the payor is entitled
to or has received a reimbursement from USPS.

 

5

 

  

b. All rent and other amounts payable under the Lease shall be prorated as of
12:01 a.m. on the Closing Date. Seller shall be charged with and Purchaser shall
receive a credit against the Purchase Price for (i) any rent and other amounts
collected by Seller prior to the Closing Date, but applicable to any period
after the Closing Date and (ii) any security deposits held by Seller and prepaid
rents received by Seller under the Lease. Rent is deemed to be delinquent when
payment thereof is due on or prior to Closing but has not been made by Closing.
Delinquent rent shall be prorated between Purchaser and Seller as of the Closing
as if Seller had received such rent and consequently, Seller shall not be
entitled to any credit or increase to the Purchase Price as a result of such
delinquent rent. Seller is permitted to pursue Tenant for delinquent rent that
was due prior to Closing, but agrees to do so in a commercially reasonable
manner (provided, however, that: (a) Seller shall not seek to have Tenant’s
possession of the Land and the Improvements under the Lease terminated; and (b)
Seller shall not be entitled to any rent received from Tenant after the Closing
unless Tenant is current in its rent obligations to Purchaser for periods
occurring from and after Closing). Delinquent rent collected by Purchaser (if
any), net of the costs of collection (including attorneys’ fees), shall be
applied first against those amounts currently due (or to be due within ten (10)
days) and then to amounts most recently overdue. Any payments due to Seller as a
result of collected delinquent rent shall be payable by Purchaser to Seller upon
receipt thereof. In the event Seller receives the rental check from Tenant after
the Closing, and it was not a part of the rent proration, Seller shall
immediately remit to Purchaser the full amount of the check received. Both
parties acknowledge that USPS rents are paid in arrears, at the end of month,
and shall be adjusted accordingly.

 

c. All other income and operating expenses of the Property, including, without
limitation, public utility charges, maintenance, management, and other service
charges, and all other normal operating charges shall be prorated as of the
Closing Date based upon the best available information (it being understood
that, unless otherwise indicated, Seller shall pay all amounts due with respect
to the Property that accrue prior to the Closing Date), or, in Purchaser’s sole
discretion, moved into Purchaser’s name as of the Closing Date.

 

d. With respect to leasing commissions, tenant finish costs, costs associated
with architectural plans and specifications, utility splits, and demising costs,
if any, Seller shall be responsible for the payment of all such costs at the
Closing.

 

e. For purposes of proration only, Purchaser is deemed to own the Property on
the Closing Date.

 

f. This Section 3.06 shall not merge with the Deed and shall survive the
Closing.

 

ARTICLE IV.

 

REPRESENTATIONS AND WARRANTIES AND COVENANTS

 

4.01 Representations and Warranties of Seller. Seller hereby represents and
warrants to Purchaser, both as of the Effective Date as of the Closing Date, as
follows:

 

a. Seller is a corporation duly formed, validly existing and in good standing
under the laws of the State of North Carolina.

 

b. Seller has good, indefeasible and marketable fee simple title to the Land and
the Improvements and good title to the Personal Property, free and clear of any
liens or security interests.

 

c. Seller has all requisite power and authority, and has taken all actions
required by its organizational documents and to authorize it to execute and
deliver this Agreement and the closing documents. The individual(s) executing
this Agreement and any other documents and instruments executed by Seller
pursuant hereto has the legal power, right, and actual authority to bind Seller
to the terms and conditions hereof and thereof. 

 

6

 

 

d. The rent roll for the Property, delivered to Purchaser, is true, correct and
complete in all material respects. The list of Service Contracts and Warranties,
delivered to Purchaser, is true, correct and complete in all material respects.

 

e. To Seller’s actual knowledge, Seller is not in default of any of its
obligations under the Lease and no event has occurred which with notice, the
passing of time or both, would constitute a default or an event of default under
the Lease.

 

f. To Seller’s actual knowledge, there are no leasing commissions, tenant finish
costs, costs associated with architectural plans and specifications, utility
splits, or demising costs payable by the landlord under the Lease from and after
the Closing Date.

 

g. To Seller’s actual knowledge, Seller is not in default of any of its
obligations under the Service Contracts and no event has occurred which with
notice, the passing of time or both, would constitute a default or an event of
default under any of the Service Contracts.

 

h. There is no action, claim, lawsuit, litigation or proceeding pending against
or with respect to the Property or against Seller (which would materially
adversely affect the Property, or which would materially impair or otherwise
materially affect Seller’s ability to perform its obligations hereunder), and to
the actual knowledge of Seller, no such action, claim, lawsuit, litigation or
proceeding has been made or threatened.

 

i. Seller has not received notice of any pending or contemplated taking or
condemnation of all or any portion of the Property.

 

j. To the actual knowledge of Seller, (i) the Property is not in violation of
any law, code, ordinance, permit, license or restriction applicable to the
Property, and (ii) hazardous wastes or hazardous substances are not currently
present and have not been stored, handled, installed, released, discharged or
disposed of in, on, under or about the Property.

 

k. Seller is not a “foreign person” as that term is defined in Section 1445 of
the Internal Revenue Code of 1986, as amended, and any applicable regulations
promulgated thereunder.

 

1. There do not exist any rights of first refusal or first offer or options to
purchase the Property.

 

m. Seller has not made a general assignment for the benefit of creditors, filed
any voluntary petition in bankruptcy or suffered the filing of an involuntary
petition by its creditors, suffered the appointment of a receiver to take
possession of substantially all of its assets, suffered the attachment or other
judicial seizure of substantially all of its assets, admitted its inability to
pay its debts as they come due, or made an offer of settlement, extension or
composition to its creditors generally.

 

n. All bills for work done by Seller or materials furnished with respect to the
Property by Seller have been paid in full or will be paid in full and discharged
by the Closing Date.

 

o. Seller is not acting, directly or indirectly for, or on behalf of, any
person, group, entity or nation named by any Executive Order (including the
September 24, 2001, Executive Order Blocking Property and Prohibiting
Transactions With Persons Who Commit, Threaten to Commit, or Support Terrorism)
or the United States Treasury Department as a terrorist, “Specially Designated
National and Blocked Person,” or other banned or blocked person, entity, or
nation pursuant to any law that is enforced or administered by the Office of
Foreign Assets Control, and is not engaging in this transaction, directly or
indirectly, on behalf of, or instigating or facilitating this transaction,
directly or indirectly, on behalf of, any such person, group, entity or nation.

 

p. Seller shall be responsible for maintenance enforced by the USPS prior to the
Closing, even if the United States Postal Services enforces such maintenance
obligations subsequent to the Closing;

 

7

 

 

4.02 Representations and Warranties of Purchaser. Purchaser represents and
warrants to Seller that Purchaser has all requisite power and authority, has
taken all actions required by its organizational documents and applicable law,
and has obtained all consents which are necessary to authorize or enable it to
execute and deliver this Agreement.

 

4.03 Survival. The representations and warranties in this Article IV shall
survive the Closing for a period of twenty-four (24) months in relation to
Section 4.01(p) and twelve (12) months but no further, in relation to the
remainder of this Article IV.

 

4.04 Covenants and Agreements of Seller. Seller covenants and agrees with
Purchaser that from the Effective Date until the Closing Date:

 

a. From and after the Effective Date until the Closing Date, Seller shall
continue the operation of the Property as presently operated and in accordance
with prudent business practices, and maintain the Property in its present
condition, ordinary wear and tear excepted. Should any equipment, fixtures or
services fail between the Effective Date and the Closing Date for which Seller
is responsible, Seller shall be responsible for the repair or replacement of
such equipment, fixtures or services with a unit of similar size and quality, or
at Purchaser’s option, Seller shall give Purchaser a settlement statement credit
for the cost of such repair or replacement. From and after the Effective Date
until the Closing Date, Seller shall not violate or allow the violation of any
applicable laws. From and after the Effective Date hereof until the Closing
Date, Seller shall do or cause to be done all things reasonably within its
control to comply with any and all easements, grants, appurtenances, privileges
and licenses encumbering the Property. Further, Seller agrees to pay, as and
when due, all costs and expenses which have accrued prior to the Closing Date on
any encumbrances presently affecting the Property.

 

b. Seller shall notify Purchaser of any litigation, arbitration, administrative
hearing or condemnation proceeding before any court or governmental agency
concerning or affecting the Property which is instituted or threatened after the
Effective Date.

 

c. Seller shall not enter into any new -lease agreement covering all or any
portion of the Property or amend or terminate the Lease without the prior
written consent of Purchaser.

 

d. Seller shall promptly deliver to Purchaser copies of any written notice
received from Tenant of its election to vacate any leased premises or terminate
the Lease or claiming a default under the Lease.

 

e. Seller shall not remove any of the Personal Property from the Property,
unless Seller shall replace the removed items with similar items of comparable
quality and utility.

 

f. Seller will not enter into any agreement or contract with respect to the
Property or amend any of the Service Contracts without the prior written consent
of Purchaser.

 

g. Seller shall maintain the current or materially similar insurance coverage on
the Property.

 

h. Seller shall perform all of its obligations under the Lease and the Service
Contracts.

 

ARTICLE V.

 

CASUALTY AND CONDEMNATION

 

5.01 [***]

 

8

 

 

5.02 [***]

 

ARTICLE VI.

 

PROVISIONS WITH RESPECT TO DEFAULT

 

6.01 Default by Seller. In the event Seller fails to perform any of its
obligations under this Agreement at any time when Purchaser is not in default
hereunder, Purchaser may, at its election and as its sole and exclusive remedy
(except as provided in the following sentence), either (a) terminate this
Agreement, receive full payment of the Escrow Deposit from the Title Company and
recover from Seller its verifiable out-of-pocket expenses incurred in connection
with Purchaser’s performance hereunder, or (b) enforce specific performance of
this Agreement against Seller.

 

6.02 Default by Purchaser. In the event Purchaser fails to purchase the Property
for any reason, except for a default by Seller as provided in Section 6.01 above
or the termination by Purchaser of this Agreement pursuant to a right of
termination expressly granted to Purchaser hereunder, Seller may, at its
election and as its sole and exclusive remedy, terminate this Agreement and
receive the Escrow Deposit from the Title Company as liquidated damages. The
parties have agreed that Seller’s actual damages, in the event of Purchaser’s
failure to close in breach hereof, would be extremely difficult or impracticable
to determine. Therefore, the parties acknowledge that the Escrow Deposit has
been agreed upon, after negotiation, as the parties’ reasonable estimate of
Seller’s damages.

 

ARTICLE VII.

 

MISCELLANEOUS

 

7.01 Brokerage Fees and Commissions. Seller and Purchaser each represent and
warrant to the other that they have not dealt with any real estate agent or
broker in connection with the transaction evidenced by this Agreement. If any
claims for brokerage commissions or fees are ever made against Seller or
Purchaser in connection with this transaction, all such claims shall be handled
and paid by the party whose commitments form the basis of such claims. Seller
and Purchaser each agree to indemnify and hold harmless the other from and
against any and all such claims or demands with respect to any brokerage fees or
agents’ commissions or other compensation asserted by any person, firm, or
corporation in connection with this Agreement or the transactions contemplated
herein insofar as any such claim or demand is based upon a contract or
commitment of the indemnifying party.

 

7.02 Audit. In the event that he Purchaser requires additional reasonable
information from Seller, for accounting purposes, Seller shall reasonably
accommodate Purchaser’s request.

 



9

 

 

7.03 Notices. Any notice to be given or to be served upon any party hereto, in
connection with this Agreement, must be in writing, and may be given by personal
delivery, overnight mail, facsimile transmission or email. Notices given by
personal delivery shall be deemed given on when received; overnight mail shall
be deemed given on the next business day after mailing; and facsimile
transmission or email shall be deemed given and received as of the time and date
set forth on the electronic confirmed receipt of transmission of the sender.
Such notices shall be given to the parties hereto at the following addresses:

 

  Seller: HB Barwick, Inc.       Attn: Hugh B. Barwick, Jr.       1911 Sunset
Avenue       Clinton, NC 28328       Email: hbbarwick@embarqmail.com            
With a copy to: Manning, Fulton & Skinner, PA       3605 Glenwood Avenue, Suite
500       Raleigh, NC 27612       Attn: Barry D. Mann, Esq.      
Email: mann@manningfulton.com       Fax (919) 325-4616             Purchaser:
Postal Realty LP       75 Columbia Avenue       Cedarhurst, NY 11516       Attn:
Carrie Herz       Fax: 646 506 3197       Email: cherz@postalrealty.com        
             with a copy to:                         Attn:         Fax:        
Email:                                                       

 

Any party hereto may, at any time by giving five (5) days’ written notice to the
other party hereto, designate any other address in substitution of the foregoing
address to which such notice shall be given.

 

7.04 Entire Agreement; Modification. This Agreement embodies and constitutes the
entire understanding among the parties with respect to the transactions
contemplated herein, and all prior or contemporaneous agreements,
understandings, representations and statements, oral or written, are merged into
this Agreement. Neither this Agreement nor any provision hereof may be waived,
modified, amended, discharged or terminated except by an instrument in writing
signed by the party against which the enforcement of such waiver, modification,
amendment, discharge or termination is sought, and then only to the extent set
forth in such instrument.

 

7.05 Headings. Descriptive headings are for convenience only and shall not
control or affect the meaning or construction of any provision of this
Agreement.

 

7.06 Binding Effect. This Agreement shall be binding upon and shall inure to the
benefit of the parties hereto and their successors and assigns, provided that
except as provided in Section 7.09 below, no assignment shall be made by either
party without the prior written consent of the other party.

 

7.07 Days. If the final date of any period which is set out in any provision of
this Agreement or the Closing Date falls on a Saturday, Sunday or legal holiday
under the laws of the United States or the State of New York, then the time of
such period or the Closing Date, as the case may be, shall be extended to the
next date which is not a Saturday, Sunday or legal holiday.

 

7.08 Multiple Counterparts; Facsimile Signatures. This Agreement may be executed
in a number of identical counterparts, each of which for all purposes is deemed
an original, and all of which constitute collectively one agreement, but in
making proof of this Agreement, it shall not be necessary to produce or account
for more than one such counterpart. Signatures to this Agreement may be
transmitted via facsimile and/or scanned and e-mailed and delivery thereby shall
be deemed sufficient for all purposes to the same extent as would be delivery of
an original signature.

 

10

 

  

7.09 Assignment by Purchaser. Purchaser shall have the right to assign (without
recourse) its rights under this Agreement to an affiliated entity designated by
Purchaser to acquire the Property.

 

7.10 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York without giving effect to the
principles of conflicts of laws.

 

7.11 Attorneys’ Fees. Should either party hereto institute any action or
proceeding in court to enforce this Agreement, the prevailing party in any such
action or proceeding shall be entitled to receive from the non-prevailing party
all reasonable attorneys’ fees and court costs in connection with such action or
proceeding

 

7.12 Reporting Person. The Title Company is hereby designated as the “Reporting
Person” pursuant to Section 6045 of the Internal Revenue Code and the
Regulations promulgated thereunder.

 

7.13 Construction. The parties acknowledge and agree that the parties and their
counsel have reviewed this Agreement and this Agreement shall not be
presumptively interpreted against either party.

 

7.14 Severability. In the event any provision of this Agreement is held to be
invalid, illegal, or unenforceable by a court of competent jurisdiction, the
invalid, illegal or unenforceable provision shall not affect any other
provisions, and this Agreement shall be construed as if the invalid, illegal, or
unenforceable provision is severed and deleted from this Agreement.

 

7.15 Gender; Number. Unless the context requires otherwise, all pronouns used in
this Agreement shall be construed to include the other genders, whether used in
the masculine, feminine or neuter gender. Words in the singular number shall be
construed to include the plural, and words in the plural shall be construed to
include the singular.

 

7.16 1031 Exchange. It is understood that either Purchaser or Seller may choose
to enact a 1031 Tax Exchange and agreed that both parties will cooperate at no
cost or delay to either party.

 

7.17 Confidentiality: It is understood that the information in this contract
must remain confidential. Seller shall not disclose information herein, unless
necessary to facilitate the terms of the Contract.

 

7.18 Preparation of Financial Statements. At Purchaser’s request, at any time
after the Closing, Seller shall provide Purchaser’s designated independent
auditor access to the books and records of each Property that are necessary for
compliance with Purchaser’s obligations under the federal securities laws,
mandating preparation of financial statements in accordance with Rule 3-14 of
Regulation S-X, as it may be amended or modified by the United States Securities
and Exchange Commission from time to time, and Seller shall provide to such
auditor a representation letter regarding the books and records of the Property,
in a form each satisfactory to such auditor.

 

7.19 Expansion Work: Purchaser acknowledges that it is Purchaser’s
responsibility to pay for expansion work on one of the Properties in the amount
of $355,438.59 (“Contractor Fee”) contracted for by Seller prior to Closing
Date, with a copy of the contract for such work being furnished along with the
other documents under Section 1.04b attached hereto. Seller shall be responsible
for any fee, related to work enumerated in attached contract, in excess of
Contractor Fee. This Section 7.19 shall survive closing.

 

7.20 Duration of Offer: If this offer is not accepted by Seller on or before
5:00 pm EDT on July 19, 2019 and delivered to the undersigned it shall be deemed
automatically revoked.

 

[Signatures on following page]

 

11

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year that above written; provided, however, that for the purpose of
determining “the date hereof,” as used in this Agreement, such date shall be the
last date any of the parties hereto executes this Agreement.

 

  SELLER:       HB Barwick, Inc.   A North Carolina Corporation       By: /s/
Hugh B. Barwick, Jr.   Name: Hugh B. Barwick, Jr.   Title: President   Date of
Execution: July 16, 2019       PURCHASER:       Postal Realty LP   A Delaware
Limited Partnership       /s/ Andrew Spodek   By: Postal Realty Trust, Inc., its
sole general partner   Name: Andrew Spodek   Title: Authorized Signatory      
Date of Execution: July 16, 2019

 

 

 



 

 

